Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Mayer on March 15, 2022.

The application has been amended as follows: The amendments from the action dated February 16, 2022 are included below in addition to new amendments.

1.         (Currently Amended) A method for delivering a substance across a blood brain barrier of a subject’s brain, the method comprising:
            applying an alternating electric field to the subject’s brain for a period of time, wherein application of the alternating electric field to the subject’s brain for the period of time increases permeability of the blood brain barrier in the subject’s brain, and wherein the subject’s brain is tumor-free; and
administering the substance to the subject after the period of time has elapsed, wherein the increased permeability of the blood brain barrier allows the substance to cross the blood brain barrier, 
wherein the period of time is at least 24 hours.

2.         (currently Amended) 
            

The method of claim 1, wherein the alternating electric field is applied at a frequency between 75 kHz and 125 kHz.

3.         (Cancelled).

6.         (currently Amended) The method of claim 1, wherein the alternating electric field is applied at a frequency between 75 kHz and 125 kHz

10. (Original) A method for delivering a substance across a blood brain barrier of a subject's brain, the method comprising: 
, and wherein the subject’s brain is tumor-free; and 
administering the substance to the subject after the period of time has elapsed, wherein the increased permeability of the blood brain barrier allows the substance to cross the blood brain barrier.

21.	(Cancelled).
23.	(Cancelled).


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or otherwise render obvious in combination with all claim limitations a method for delivering a substance across a blood brain barrier of a subject’s brain, wherein the subject’s brain is tumor-free, comprising applying an alternating electric filed to the subject’s brain for at least 24 hours and administering a substance after the time has elapsed.  Applicant’s arguments regarding the timing filed on January 14, 2022 are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783